Case: 1:19-cv-02103-SO Doc #: 62 Filed: 02/12/21 1 of 4. PageID #: 652




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



BRYAN ANTHONY REO, Pro Se,                    )       Case No.: 1:19 CV 2103
                                              )
       Plaintiff                              )        JUDGE SOLOMON OLIVER, JR.
                                              )
         v.                                   )
                                              )
MARTIN LINDSTEDT, Pro Se,                     )
                                              )
       Defendant                              )        ORDER



       Currently pending before the court in the above-captioned case is pro se Plaintiff Bryan Reo’s

(“Plaintiff”) Motion for an Order Compelling pro se Defendant Martin Lindstedt (“Defendant”) to

Show Cause (“Motion”) why he should not be held in civil contempt of court. (ECF No. 60.) For the

following reasons, the court grants the Motion.

                                       I. BACKGROUND

       On September 28, 2020, the court granted summary judgment in favor of Plaintiff on most

of his claims. As part of its Order, the court entered a permanent injunction requiring Defendant to

               (1) cease and desist from making or publishing statements regarding
               Plaintiff’s lawsuits, legal practice, and business dealings that are the
               same, or significantly similar, in nature to the statements the court has
               found to be defamatory in this case; and (2) to the fullest extent possible,
               Defendant shall remove or cause to be removed from all websites and
               publications all statements Defendant has made that this court has found
               to be defamatory, as well as any statements similar in nature published
               during or before the current proceedings regarding Plaintiff’s lawsuits,
               legal practice, and business dealings.

(Order at PageID #494, ECF No. 44.) But, according to Plaintiff, Defendant has continued to act in

willful violation of the injunction. (Mot. at PageID #629, ECF No. 60.) Consequently, Plaintiff filed
Case: 1:19-cv-02103-SO Doc #: 62 Filed: 02/12/21 2 of 4. PageID #: 653




this Motion asking the court to issue an Order requiring Defendant to show cause why he should not

be held in civil contempt under 18 U.S.C. § 401. In support, Plaintiff attached screenshots of search

results from Defendant’s website that purportedly confirm the defamatory posts remain available

online. (Ex. 1, ECF No. 60-1.) Plaintiff also attaches a Declaration in which he asserts that

Defendant’s defamatory comments remain an ongoing issue. (Ex. 2, ECF No. 60-2.) Plaintiff filed

his Motion on January 1, 2021. Although Defendant has not responded directly, he did file a

document on January 6, 2021, containing assertions that are somewhat responsive to the issues

Plaintiff raises. (Def.’s Resp. Opposing Damages, ECF No. 61.)

                                    II. LEGAL STANDARD

       The court’s contempt power is circumscribed by federal statute:

               A court of the United States shall have power to punish by fine or
               imprisonment, or both, at its discretion, such contempt of its authority,
               and none other, as—

               (1) Misbehavior of any person in its presence or so near thereto as to
               obstruct the administration of justice;

               (2) Misbehavior of any of its officers in their official transactions;

               (3) Disobedience or resistance to its lawful writ, process, order, rule,
               decree, or command.

18 U.S.C. § 401. Under this provision, a court can impose civil contempt sanctions to enforce

compliance with its orders or to compensate for losses caused by the contempt. In re Jacques, 761

F.2d 302 (6th Cir.1985). Unlike criminal contempt sanctions, which can be imposed for punitive

purposes, civil contempt sanctions are purely remedial. Hopper v. Plummer, 887 F.3d 744, 752–53

(6th Cir. 2018) (citing Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827

(1994)). To hold a party in civil contempt, the court must find by clear and convincing evidence that

the party violated the court’s prior order. Glover v. Johnson, 934 F.2d 703, 707 (6th Cir. 1991).


                                                 -2-
Case: 1:19-cv-02103-SO Doc #: 62 Filed: 02/12/21 3 of 4. PageID #: 654




                                           III. ANALYSIS

         Plaintiff urges the court to hold Defendant in civil contempt under 18 U.S.C. §§ 401(1) and

(3). He asserts that, as of January 1, 2021, a search on Defendant’s website returned more than 100

results containing Plaintiff’s name and that “[m]ost, if not all, of these threads contain statements

Defendant has made regarding Plaintiff’s lawsuits, legal practice, and business dealings that are the

same, or significantly similar, in nature to the statements the court has found to be defamatory in the

instant civil action.” (Mot. at PageID #630, ECF No. 60.) Defendant has not responded to Plaintiff’s

Motion. But in a recent, unrelated filing, Defendant stated that he “makes backups” of the data from

his forum, and he “is parking the backups on other secret allied Movement servers . . . waiting for

a time to re-appear.” (Def.’s Resp. Opposing Damages at PageID #644, ECF No. 61.) In other words,

Defendant suggests that if his website is taken offline, he will republish the defamatory statements

on another website or through another source.

         Given the record before the court, the court finds Plaintiff’s Motion well-taken. Defendant

is hereby ordered to show cause why he should not be held in civil contempt for refusing to comply

with the permanent injunction the court issued on September 28, 2020. Defendant shall file any

papers within twenty-one (21) days of the date of this Order. Plaintiff may file any reply papers

within seven (7) days after that.1


     1
              Plaintiff’s Motion also includes proposed sanctions. It suggests that, if the court finds
              Defendant in contempt, Defendant should “be provided 72 hours to become
              compliant with the Court’s September 28, 2020.” (Mot. at PageID #631, ECF
              No. 60.) But if Defendant refuses to purge the defamatory statements from his
              website after that 72-hour period, Plaintiff recommends “that Defendant be
              indefinitely jailed until he becomes so compliant.” (Id.) Plaintiff further proposes that
              the court should put “Defendant in default” and hold “an evidentiary hearing to
              determine Plaintiff’s unliquidated damages . . . without a jury . . . so as to allow the
              case to expeditiously proceed to final judgment.” (Id.) Without taking a position on
              whether Defendant should be held in contempt or what an appropriate sanction might
              be, the court notes that Plaintiff’s proposed sanctions are utterly without merit.

                                                   -3-
Case: 1:19-cv-02103-SO Doc #: 62 Filed: 02/12/21 4 of 4. PageID #: 655




                                     IV. CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion (ECF No. 60) is granted.

      IT IS SO ORDERED.


                                                     /s/ SOLOMON OLIVER, JR.
                                                     UNITED STATES DISTRICT JUDGE


February 12, 2021




           Beyond having little remedial value, the purpose of jailing Defendant or depriving
           him of a jury is clearly punitive in nature, which puts those sanctions well outside the
           scope of civil contempt.

                                               -4-
